Citation Nr: 0321898	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cerebrovascular accident, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


REMAND

On June 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration:  any decision 
and all medical records related to any 
agency decision regarding a claim for 
disability benefits.

2.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded the following examinations:  
orthopedic and neurologic.  Send the 
claims folder to the examiners for 
review.  The orthopedic examiner should 
conduct range of motion studies on the 
right knee.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain, 
etc. and should equate such problems to 
loss of motion beyond what was shown in 
the clinical setting.  (The examiner 
should specifically address the veteran's 
complaints of pain with walking, even 
such short distances as the length of the 
veteran's driveway.)  In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for an 
increased rating.  If so, the examiner 
should so state.  The examiner should 
also describe any subluxation or 
instability in terms of "slight," 
"moderate," or "severe" disability.  
If the veteran experiences no subluxation 
or instability, this should be 
affirmatively stated.  

The neurologic examiner should review the 
claims file, examine the veteran, and 
identify all residuals of the 1996 
cerebrovascular accident.  (If feasible, 
this review should be conducted by 
William Brannon, M.D., who conducted a 
May 2001 examination, and who indicated 
that an addendum to the examination would 
be prepared at a subsequent time.)  Each 
disabling manifestation, no matter how 
insignificant, should be set forth in 
detail.  It should be noted whether the 
veteran experiences seizures or requires 
medication for control of seizures.  
Additionally, the frequency of each 
symptom due to the cerebrovascular 
accident, and its disabling 
characteristics, should be described in 
detail.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


